Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
Claim 16 objected to because of the following informalities:  
Regarding Claim 16, line 3, “the axis” should be “an axis” or the dependencies of the claim be changed to avoid antecedent basis issues.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, lines 2, 3, and 5, the phrase “can be” renders the claim indefinite because it is unclear if the limitation following this phrase is a positive limitation of the claim. For the purpose of examination, the examiner interprets this phrase as simply requiring that the structures are capable of meeting the limitations and not requiring that the limitations are actually met.
Regarding Claim 2 this claim is rejected due to their dependency from claim 1.
Regarding Claim 3, line 2, the phrase “can be” renders the claim indefinite because it is unclear if the limitation following this phrase is a positive limitation of the claim. For the purpose of examination, the examiner interprets this phrase as simply requiring that the control element is capable of meeting the limitations and not requiring that the limitations are actually met.
Regarding Claim 7, 8, 10, 11, and 13 these claims are rejected due to their dependency from claim 3.
Regarding Claim 4, line 3, the phrase “in particular” and renders the claim indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of examination, the examiner has interpreted the limitations following these phrases as preferred embodiments rather than structural limitations of the claimed invention. 
Regarding Claims 5 and 6, these claims are rejected due to their dependency from claim 4.
Regarding Claim 9, line 2, the phrase “can be” renders the claim indefinite because it is unclear if the limitation following this phrase is a positive limitation of the claim. For the purpose of examination, the examiner interprets this phrase as simply requiring that the actuator is capable of meeting the limitations and not requiring that the limitations are actually met.
Regarding Claim 12, line 3, the phrase “in particular” and renders the claim indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of examination, the examiner has interpreted the limitations following these phrases as preferred embodiments rather than structural limitations of the claimed invention.
Regarding Claim 14, line 4, the phrases “in particular” renders the claim indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of examination, the examiner has interpreted the limitations following these phrases as preferred embodiments rather than structural limitations of the claimed invention.
Regarding Claim 15, line 3, the phrase “can be” renders the claim indefinite because it is unclear if the limitation following this phrase is a positive limitation of the claim. For the purpose of examination, the examiner interprets this phrase as simply requiring that the control element is capable of meeting the limitations and not requiring that the limitations are actually met.
Regarding Claim 16, line 4, the phrases “in particular” renders the claim indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of examination, the examiner has interpreted the limitations following these phrases as preferred embodiments rather than structural limitations of the claimed invention.
Regarding Claims 17-18, these claims are rejected due to their dependency from claim 16.
Regarding Claim 19, line 6, the phrases “in particular” renders the claim indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of examination, the examiner has interpreted the limitations following these phrases as preferred embodiments rather than structural limitations of the claimed invention.
Regarding Claim 20, line 5, the phrase “a simplified mounting”, the metes and bounds of this limitation are not clear.
Regarding Claim 21, lines 3 and 4, the phrase “can be” renders the claim indefinite because it is unclear if the limitation following this phrase is a positive limitation of the claim. For the purpose of examination, the examiner interprets this phrase as simply requiring that the structures are capable of meeting the limitations and not requiring that the limitations are actually met.
Regarding Claim 22, line 3, the phrases “in particular” renders the claim indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of examination, the examiner has interpreted the limitations following these phrases as preferred embodiments rather than structural limitations of the claimed invention. 
Regarding Claim 23, this claim is rejected due to its dependency from claim 22.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dikici .
Regarding Claim 1, Dikici teaches: A handle (Fig 1) for a motor vehicle, with a mounting carrier (3), which can be fastened on the inside of a door (Fig 1, mounting carrier 3 is mounted to the inside of the door)  of the motor vehicle, a grip lever (4), which can be arranged on the outside of the door (See Fig 1, grip is arranged on outside of door) of the motor vehicle and which is fastened to the mounting carrier (P0027 L2-3), wherein a closing cylinder unit (6) is movably mounted on the mounting carrier (P0034 L10-13, closing cylinder unit 6 is inserted into receptacle 5 as its mounted and therefore is moveably mounted), whereby the closing cylinder unit can be brought between a pre-mounting position (the cylinder closing unit being inserted into receptacle 5 but not yet engaged by control element 9) and a final mounting position (Fig 1).
Regarding Claim 2, Dikici teaches: The handle according to claim 1, wherein the closing cylinder unit is mounted rotatably about an axis (P0028; the axis is the one that the closing cylinder unit rotates on when a matching key is inserted to rotate the unit).
Regarding Claim 3, Dikici teaches: The handle according to claim 1, wherein the mounting carrier has a control element (9) that can be moved from a retaining position (P0034 L10-13, before element 10 is actuated) into a securing position (Fig 1), wherein, in the retaining position of the control element, the closing cylinder unit is in the pre-mounting position (closing cylinder unit is within receptacle 5 but not secured by control element 9) and in the securing position of the control element, the closing cylinder unit is in the final mounting position (Fig 1, element 10 on control element 9 is actuated and 20’’’ of the control element is pulled into 23 of the closing cylinder unit).
Regarding Claim 4, Dikici teaches: The handle according to claim 3, wherein the closing cylinder unit has a control geometry (7) on which the control element acts, in particular, in that the control element has a connecting element (13, which is part of 10 which is a part of control 
Regarding Claim 5, Dikici teaches: The handle according to claim 4, wherein the connecting element is formed as a projection (P0030 L7-8, the conical contour of 13 is a projection).
Regarding Claim 6, Dikici teaches: The handle according to claim 4, wherein the control geometry is at least partially curved (Fig 2, 17; P0030 L8-11).
Regarding Claim 7, Dikici teaches: The handle according to claim 3, wherein the control element has an actuator (10), wherein, upon actuation of the actuator, a movement of the control element is effected from the retaining position into the securing position and/or vice versa (P0034 L13-28).
Regarding Claim 8, Dikici teaches: The handle according to claim 7, wherein the actuator is located at least partially on the outside of the mounting carrier (See Fig 1, actuator 10 is located on the outside of the mounting carrier).
Regarding Claim 9, Dikici teaches: The handle according to claim 7, wherein the actuator can be operated manually (P0034 L13-14, it is the examiners position that with the actuator being a screw, it would have to be operated manually).
Regarding Claim 10, Dikici teaches: The handle according to claim 7, wherein the actuator is a screw element (P0029 L5-6) which acts on the mounting carrier and on the control element (P0034 L13-28, the screw element acts on the mounting carrier by moving the control element into its securing position which prevents the locking cylinder from being pulled out of the receptacle 5 of the mounting carrier).
Regarding Claim 11, Dikici teaches: The handle according to claim 3, wherein the mounting carrier is designed with a cavity (the portion of the mounting carrier in which the 
Regarding Claim 12, Dikici teaches: The handle according to claim 3, wherein the control element has a reception (See Fig 4, the open center area of the control element) in which the closing cylinder unit is arranged, in particular, in that the closing cylinder unit is partially enclosed by the control element (Fig 3 shows how the control element 9 partially encloses the closing cylinder unit 6).
Regarding Claim 13, Dikici teaches: The handle according to claim 3, wherein the control element has two securing sides (20’ and 20’’) 4and one actuating sid
Regarding Claim 14, Dikici teaches: The handle according to claim 3, wherein the control element has a rib (Fig 4, the projections to the right of the notches on botch securing sides 20’ and 20’’) on at least one of its sides, whereby a reliable guidance is effected during the movement of the control element on the mounting carrier (it is the position of the examiner that these ribs help to guide the movement of the control element as 20’’’ moves into receiving groove 23 of the closing cylinder unit when the control element moves from retaining to securing position) , in particular, in that at least one securing side has the rib (Fig 4, both securing sides 20’ and 20’’ have a rib).
Regarding Claim 15, Dikici teaches: The handle according to claim 3, wherein the control element is arranged within the mounting carrier in such a way that the control element can be 
Regarding Claim 19, Dikici teaches: The handle according to claim 3, wherein the closing cylinder unit has at least one latching element (23) which, in the securing position of the control element, engages a counter latching element (20’’’) of the control element (P0034 L13-22), wherein, in the retaining position of the control element, the at least one latching element is detached from the counter latching element (before the actuator 10 is actuated, latching element 23 is detached from the counter latching element 20’’’), wherein in particular the at least one latching element and / or the counter latching element is/are formed like a rib (See Fig 4, 20’’’ is shaped like a rib).
Claims 1, 3, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathofer US 20050178176 A1.
Regarding Claim 1, Mathofer teaches: A handle (Fig 8) for a motor vehicle, with a mounting carrier (10), which can be fastened on the inside of a door (50, P0026 L2-3) of the motor vehicle, a grip lever (30), which can be arranged on the outside of the door (See Fig 1, grip lever 30 is outside of door 50) of the motor vehicle and which is fastened to the mounting carrier
Regarding Claim 3, Mathofer teaches: The handle according to claim 1, wherein, the mounting carrier has a control element (23) that can be moved from a retaining position (23.1) into a securing position (23.4), wherein, in the retaining position of the control element, the 
Regarding Claim 20, Mathofer teaches: The handle according to claim 3, wherein a movable activation element (20) is arranged on the mounting carrier (P0026 L1-2), wherein, in the retaining position, the control element engages the activation element (P0036 L10-14, since the activation element and the control element detach as the control element leaves it’s retaining position 23.1, they are therefore engaged when control element 24 is in retaining position), whereby the activation element is held in a mounting position (20.1) in order to enable a simplified mounting of the grip lever (it is the position of the examiner that the mounting of the grip lever is simplified in that the activation element helps with the mounting of the closing cylinder unit after grip lever is mounted, making it easier to install grip lever) , that in the securing position, the control element is detached from the activation element (P0036 L10-14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dikici US 20160251878 A1.
Regarding Claim 21, Dikici does not explicitly teach: A method for mounting a handle according to claim 1 with a mounting carrier, which can be fastened on the inside of a door of the motor vehicle, a grip lever, which can be arranged on the outside of the door of the motor vehicle and which is fastened to the mounting carrier, a closing cylinder unit, which is arranged .
Allowable Subject Matter
Claims 16-18, 22, and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claim 16, none of the prior art discloses or renders obvious a vehicle door handle having the combination of features recited in claim 16. The closest prior art of record, Dikici, US 20160251878 A1, teaches a vehicle door handle having much of the claimed structure but fails to teach the control element having a reception region and the closing cylinder unit having an axle body wherein the axle body is arranged in the reception region.
Regarding Claims 17-18, these are objected to due to their dependencies from claim 16. 
Regarding Claim 22, none of the prior art discloses or renders obvious a vehicle door handle having the combination of features recited in claim 22. The closest prior art of record, Dikici, US 20160251878 A1, teaches a vehicle door handle having much of the claimed structure but fails to teach the grip lever being arranged on an activation element. 
Regarding Claim 23, this is objected to due to its dependency on claim 22.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER F CALLAHAN whose telephone number is (571)272-5847. The examiner can normally be reached Mon through Thur 7:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C./Examiner, Art Unit 3675                                                                                                                                                                                                        
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675